Citation Nr: 0103073	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1  Entitlement to service connection for hypertension 
secondary to mustard gas exposure.

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) secondary to mustard gas exposure.

3.  Entitlement to service connection for a cerebral brain 
hemorrhage secondary to mustard gas exposure.

4.  Entitlement to service connection for anxiety disorder 
secondary to mustard gas exposure.

5.  Entitlement to service connection for an organic brain 
condition secondary to mustard gas exposure.

6.  Entitlement to service connection for diverticulitis 
secondary to mustard gas exposure.

7.  Entitlement to service connection for colon polyps 
secondary to mustard gas exposure.

8.  Entitlement to service connection for gastritis secondary 
to mustard gas exposure.

9.  Entitlement to service connection for scarred lungs 
secondary to mustard gas exposure.

10.  Entitlement to service connection for presbycusis 
secondary to mustard gas exposure.

11.  Entitlement to service connection for blood clots 
secondary to mustard gas exposure.

12.  Entitlement to service connection for dementia secondary 
to mustard gas exposure.

13.  Entitlement to service connection for helicobactori 
pylori secondary to mustard gas exposure.

14.  Entitlement to service connection for impotence 
secondary to mustard gas exposure.

15.  Entitlement to service connection for depression 
secondary to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from December 1949 to 
December 1953 and from February 1954 to December 1955.

The claims noted on the first page of this decision were 
originally addressed in the Board of Veterans' Appeals 
(hereinafter the Board) February 1998 decision wherein the 
Board referred these claims to the RO for appropriate 
adjudicative action and clarification.  The appellant 
appealed that determination to the United States Court of 
Veterans Appeals (Court), which affirmed the Board's February 
1998 decision, but remanded the listed issues to the Board so 
that the Board could remand them back to the RO for 
adjudication.  Pursuant to the Order of the Court, the issues 
referred back to the RO by the Board in the February 1998 
decision were "reasonably raised" by the record and as such 
must be adjudicated and cannot be ignored.  Suttman v. Brown, 
5 Vet. App. 127, 132 (1993).  This Remand is rendered 
pursuant to the Judgment and the instructions contained in 
the Order.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statue also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and in light of the 
Court's Order, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to adjudicate the veteran's claims of 
entitlement to service connection for 
hypertension, irritable bowel syndrome, 
cerebral brain hemorrhage, anxiety 
disorder, organic brain condition, 
diverticulitis, colon polyps, gastritis, 
scarred lungs, presbycusis, blood clots, 
dementia, helicobactori pylori, 
impotence, and depression, all claimed as 
secondary to mustard gas exposure.  

2.  In adjudicating these claims, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

Thereafter, the case should only be returned to the Board if 
the veteran perfects an appeal by filing a timely Notice of 
Disagreement and Substantive Appeal.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




